DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 September 2021 has been entered.  Claims 1, 3, 5 – 11, 13, 14 and 16 – 18 are pending and currently being examined.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 13, 14, 16, 17 are objected to because of the following informalities:
In Re Claim 13, the phrase “and flow” in Line 3 would be clearer if replaced with the phrase --and flows--.
In Re Claim 14, when two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  Applicant is advised that should claim 14 be found allowable, claim 17 will be objected to under 37 CFR 1.75 as 
In Re Claim 16, the phrase “both to” in Line 2 would be clearer if replaced with the phrase --to both--.
In Re Claim 16, this claim recites the limitation “the second compressions section” in lines 4 – 5.  There appears to be a typographic error in the claim.  For the purpose of prior art analysis, the phrase --the second compression section-- will be assumed instead.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 – 11, 13, 14, and 16 – 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

    PNG
    media_image1.png
    549
    916
    media_image1.png
    Greyscale

Annotated Figure 1 of Applicant’s Specification
In Re Claim 8, the phrase “the first conduit extending from the inlet to the first compression section” in Lines 6 – 7 is indefinite because applicant’s first conduit (11) extends between the inlet and the first valve (21), not the first compression section (31), therefore the limitation contradicts the specification (see annotated Figure 1 above and Page 5, Lines 1 – 3 of the specification).  The second conduit (12) extends from the inlet to the first compressor section (31).  For the purpose of prior art analysis, the phrase --the first conduit extending from the inlet to a first valve-- will be assumed instead, and that antecedent basis should be corrected from “a first valve” in Line 10 to --the first valve--.
In Re Claim 8, the phrase “the second conduit extending from the inlet to the second compression section” in Lines 8 – 9 is indefinite because applicant’s second conduit (12) extends between the inlet and the first compression section (31), not the 
In Re Claim 16, the phrase “a compressed stream of natural gas exits” in Lines 4 – 5 is indefinite because the stream of gas entering the inlet is not necessarily “natural” gas. Natural gases are a specific family of gases, if “the stream of gas” in Line 2 is not natural gas then the gas that exits cannot be natural gas.  The stream of gas entering the inlet of the compression section must be the same stream of gas exiting the compression section.  For the purpose of prior art analysis, the phrase --a compressed stream of gas exits-- will be assumed instead.
In Re Claim 18, this claim recites the phrase “the multistage compressor” in Line 4.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of prior art analysis, the phrase --either the first or the second multistage compressor-- will be assumed instead.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 5 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sandkoetter (PG Pub US 20130104582 A1) in view of Welch (PG Pub US 20100269524 A1).

In Re Claim 1, the Figure 3 embodiment of Sandkoetter discloses A compressor (11 and 21 combined), comprising: a first compressor section (11); and a second compressor section (21) (paragraph [0051] and Figure 3);
wherein a first operating mode (“TK operating mode“ — series operation described in paragraphs [0057]-[0058]) for recovering ethane from a gas stream (the phrase “for recovering ethane”  is an intended use limitation that does not structurally distinguish over the prior art; A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)) of a gas processing system is switched to a second operating mode (“NK operating mode” — parallel operation described in paragraphs [0054] and [0057]) for 
However, Sandkoetter does not disclose that the first compressor section and the second compressor section are each multi-stage compressors.
Nevertheless, Welch discloses a first compressor section (20) and a second compressor section (18) (Figure 5 shows a series arrangement, Figure 2 shows a parallel arrangement), wherein the first compressor section (20) is a multistage compressor (paragraph [0026] states that any type of compressor having any number of stages can be used), and the second compressor section (18) is a multistage compressor (paragraph [0025] states that any single-stage or multi-stage compressor can be used).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to incorporate a multistage compressor as taught by Welch as the first compressor section and the second compressor section of Sandkoetter for the purpose of increasing volumetric efficiency in each compression section due to reduced pressure ratio in each stage.

In Re Claim 3, Sandkoetter and Welch disclose all the limitations of Claim 1, and Sandkoetter further discloses an inlet (the suction side of the first compressor section 11 reads on an inlet) for receiving the gas stream (refrigerant) (paragraph [0050] and Figure 3).

In Re Claim 5, Sandkoetter and Welch disclose all the limitations of Claim 1, and Sandkoetter further discloses a positive displacement compressor (paragraph [0047] discloses a piston compressor or scroll compressor, both of which are of the positive displacement type).

In Re Claim 6, Sandkoetter and Welch disclose all the limitations of Claim 1, and Sandkoetter further discloses the first compressor section (11) operates in series with the second compressor section (21) in the first operating mode (the first mode is “TK” in paragraphs [0057]-[0058], it connects the first and second compressor sections so that it is a two stage compressor as described in paragraph [0048], which implies a series operation) (paragraph [0048] and Figure 3).

In Re Claim 7, Sandkoetter and Welch disclose all the limitations of Claim 1, and Sandkoetter further discloses the first compressor section (11) operates in parallel with the second compressor section (12) in the second operating mode (the second mode is “NK” in paragraph [0054], it connects the first and second compressor sections in parallel as stated in paragraph [0053]) (paragraphs [0053]-[0054] and Figure 3).


    PNG
    media_image2.png
    629
    727
    media_image2.png
    Greyscale

Annotated Figure 3 of Sandkoetter
In Re Claim 1, Sandokoetter discloses a gas processing and management system (Figure 3 and paragraphs [0039]-[0040] disclose processing refrigerant gas) comprising: a first compressor defining a first compression section (11) and a second compressor defining a second compression section (21) (paragraph [0051] and Figure 3); an inlet (see annotated figure above) receiving a stream of ethane gas (refrigerant – paragraph [0050]; note that although the disclosed refrigerant is not specifically ethane gas, using ethane gas as the refrigerant is merely a manner in which the apparatus is 
However, Sandkoetter is silent with regards to the details of the first and second compression section, specifically a multistage compressor defining each of the first compression section and the second compression section.
Nevertheless, Welch discloses a first compression section (20) and a second compression section (18) (Figure 5 shows a series arrangement, Figure 2 shows a parallel arrangement), wherein the first compression section (20) is a multistage compressor (paragraph [0026] states that any type of compressor having any number of stages can be used), and the second compression section (18) is a multistage compressor (paragraph [0025] states that any single-stage or multi-stage compressor can be used).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to incorporate a multistage compressor as taught by Welch as the first compression section and the second compression section of Sandkoetter for the purpose of increasing volumetric efficiency in each compression section due to reduced pressure ratio in each stage.

In Re Claim 9, Sandkoetter and Welch disclose all the limitations of Claim 8, and  Sandkoetter further teaches a third conduit (between the first and second compression sections 11 and 21, the portion that contains valve 30) connects the first (portion of 13 originating at junction between conduit connecting 4 and conduit connecting 11, this extends beyond the first valve 12) and second (see short vertical line below 11 in Figure 3, this line continues to extend above 11) conduits (paragraphs [0051]-[0053] and Figure 3).

In Re Claim 10, Sandkoetter and Welch disclose all the limitations of Claim 8, and Sandkoetter further teaches the third conduit (between the first and second compression sections 11 and 21, the portion that contains valve 30) is located downstream of the first compression section (11) and the first valve (12), and upstream of the second compression section (21) and the third valve (22) (paragraphs [0051]-[0053] and Figure 3).

In Re Claim 11, Sandkoetter and Welch disclose all the limitations of Claim 8, and Sandkoetter further teaches that the second valve (30) is positioned along the third conduit (between the first and second compression sections 11 and 21, the portion that contains valve 30) (paragraphs [0051]-[0053] and Figure 3).

In Re Claim 13, Sandkoetter and Welch disclose all the limitations of Claim 8, and Figure 3 of Sandkoetter discloses that the stream of gas flows through the inlet to 

In Re Claims 14 and 17, Sandkoetter and Welch disclose all the limitations of Claim 8, and Sandkoetter further discloses the first compression section (11) and the second compression section (21) operate in series the when the refrigeration requirement is high (paragraph [0029] and Figure 3), which would be the ethane recovery mode in the modified apparatus.

In Re Claim 16, Sandkoetter and Welch disclose all the limitations of Claim 8, and Sandkoetter further discloses that the stream of gas flows through the inlet (the suction side of the first compressor 11) to both the first compression section (11) through the first conduit (portion of 13 originating at junction between conduit connecting 4 and conduit connecting 11, this extends beyond the first valve 12) and to the second compression section (21) through the second conduit (see short vertical line below 11 in Figure 3, this line continues to extend above 11) (in the parallel configuration of Sandkoetter), and a compressed stream of gas exits the first compression section (11) and a compressed stream of gas exits the second compression section (21) and flows directly to the outlet (to 2) (in the parallel 

In Re Claim 18, Sandkoetter and Welch disclose all the limitations of Claim 8, and Sandkoetter further discloses that the first valve, the second valve, and third valve are capable of being switched from open position to closed positions (paragraph [0029]) automatically (by controller 80 as described in paragraph [0065] of Sandkoetter) without adjusting either the first (11) or the second (21) compressor (the parallel configuration can be changed to a two stage series operation solely by operating the valves of Sandkoetter; in the modified apparatus the parallel configuration would be in the ethane rejection mode and the series configuration would be in the ethane recovery mode); although Sandoetter does not disclose a multistage compressor for the first and second compressor, however, Welch discloses a multistage compressor (paragraphs [0025]-[0026]) for the first (20) and second (18) compressor.


Response to Arguments
Applicant’s arguments are moot in view of new grounds of rejection presented in this office action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DNYANESH G KASTURE whose telephone number is (571)270-3928.  The examiner can normally be reached on Mon-Thu, 7:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.G.K/Examiner, Art Unit 3746                                                                                                                                                                                                        
/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746